Citation Nr: 0214621	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  98-19 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1949 to October 1953.

This appeal arises from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied service connection for post-traumatic 
stress disorder (PTSD).  The Board had previously denied 
service connection for a psychiatric disorder in April 1993, 
specifically noting that the veteran did not have PTSD.  In 
October 2001, the Board found that the veteran had presented 
new and material evidence to reopen the claim for PTSD and 
remanded the case for development including new psychiatric 
examinations.  That development is complete, and the case is 
ready for a decision on appeal.


FINDING OF FACT

The PTSD is of service origin.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§  1110, 
5107(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Through correspondence, the rating decisions, the statements 
of the case, and supplemental statements of the case, the 
veteran has been notified of the evidence necessary to 
substantiate his claim.  Identified treatment records have 
been obtained, and examinations have been obtained, to the 
extent warranted.  The Board is satisfied that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  38 C.F.R. § 
3.304(f) states that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  In the current case as 
combat has not been established neither the old or revised 
regulation is more favorable to the veteran.  

Where the VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

The service administrative records show that the veteran had 
almost two-and-a-half years of foreign and/or sea service 
during his active military duty and was awarded the Combat 
Infantryman Badge for engaging the enemy in combat.  
Beginning in the later 1980's there are VA medical records 
that suggest PTSD, related to a non-combat stressor.  A VA 
psychiatrist in April 1992 rendered a diagnosis of a 
personality disorder. 

A VA PTSD examination was conducted in October 1997.  The 
diagnosis was recurrent major depression.  Subsequent VA 
medical records reflect outpatient treatment for PTSD.

During hearings at the RO in September 1997 and July 2000 and 
in other statements, the veteran has indicated that he has 
PTSD due, in part, to his combat experiences.

At a PTSD examination by a VA psychologist in April 2001, the 
veteran described combat and non-combat stressors.  The 
combat stressors included exposure to sniper and mortar fire 
and seeing fellow soldiers wounded.  Following a description 
of his medical and military history and clinical evaluation, 
the Axis I diagnoses of bipolar disorder and history of major 
depression and the psychologist listed on Axis IV 
psychosocial and environmental problems including war 
memories.  The examiner said that despite symptoms of PTSD, 
previous psychological testing was not suggestive of PTSD, 
but more positive for severe depression.  The examiner 
concluded the examination report by commenting that the 
veteran's psychiatric problems were directly related to his 
service difficulties.

On an April 2001 VA PTSD examination by a psychiatrist, the 
veteran described similar combat and non-combat stress as on 
the other examination.  The diagnosis was a bipolar disorder 
on Axis IV, and exposure to the hostilities of war was listed 
on Axis IV.  A November 2001 progress note from a VA 
psychiatrist reflects that the veteran reported combat 
stressors.  Following mental status examination, the 
impressions included PTSD.

In this case claimed service stressors are related to combat, 
the veteran was awarded the Combat Infantryman Badge, which 
is indicative of combat service.  Therefore the occurrence of 
the claimed service stressors is conceded.  The question then 
is whether the veteran has a clear diagnosis of PTSD.  He was 
recently examined in April 2001 by a VA psychologist and 
psychiatrist who did not diagnosis PTSD, but there are some 
ambiguities in their reports, both list the veteran's combat 
experiences in his Axis IV diagnosis (the psychosocial 
stressors part of the diagnosis), and the VA psychologist 
stated that the veteran's psychiatric problems were directly 
related to his service difficulties.  A VA psychiatrist 
subsequently did diagnosis PTSD at a VA outpatient clinic, 
implicitly relating such to his combat stressors.  In this 
case there is at least a relative equipoise as to whether 
there is now a clear diagnosis of PTSD.  With application of 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds the veteran has a clear diagnosis of PTSD due to 
service stressors.  In sum, all elements for service 
connection for PTSD are established. 


ORDER

Service connection for PTSD is granted.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

